PER CURIAM.
The respondent, James L. Lee, Jr., filed an unconditional plea of guilty to charges of failing to complete the representation of a client in a dissolution of marriage action. After receiving a fee from his client Mr. Lee initially attended several hearings and filed pleadings for his client, but, before the action was concluded, respondent ceased representation of his client. He failed to communicate that fact to his client, could not be contacted, and failed to advise the court that he was no longer representing his client.
The referee has recommended that the respondent be found guilty of the following violations: Florida Bar Code of Professional Responsibility, Disciplinary Rules 2-110(A)(1), (2), and (3), 6-101(A)(3), and 7-101(A)(2).
As punishment the referee recommended that Mr. Lee be suspended from the practice of law for a period of three months and one day, make restitution in this matter to Richard W. Ramsire of two hundred fifty dollars ($250), and make restitution in another matter which is now known to The Florida Bar.
No request for review of those findings or recommendations has been sought. We adopt them as the finding and order of this Court. The suspension shall be effective October 12, 1981, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business. Respondent is also ordered to pay costs in the amount of $462.70.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
ADKINS and BOYD, JJ., concur as to the finding of misconduct, but would require briefs on issue of discipline pursuant to Fla.Bar Integr. Rule, art. XI, Rule 11.-09(3)(f).